[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Judgment affirmed. See Opinion and Judgment Entry. [FORD] (CHRISTLEY) (O'NEILL)
ADMINISTRATIVE PROCEDURE:
A court of common pleas functions as an appellate court in administrative appeals. The trial court's standard of review is whether the administrative agency's decision is supported by a preponderance of reliable, probative, and substantial evidence in the record. An appellate court's review is limited to whether the trial court's decision is supported by a preponderance of reliable, probative and substantial evidence.